Citation Nr: 0334002	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  91-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
eye injury.

3.  Entitlement to service connection for residuals of intra-
aural injury.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for depression.

6.  Entitlement to an increased rating for service-connected 
residuals of a partial compression fracture of L1, currently 
rated as 20 percent disabling.

7.  Entitlement to an increased rating for service-connected 
hypertension, currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for service-connected 
pes planus with bilateral foot strain, currently rated as 10 
percent disabling. 

9.  Entitlement to an increased rating for service-connected 
residuals of a left foot calcaneal fracture, status post 
triple arthrodesis, currently rated as 20 percent disabling.

10.  Entitlement to a temporary total disability rating (TTR) 
based upon hospitalization from December 13, 1989 to January 
5, 1990.

11.  Entitlement to a combined disability rating in excess of 
50 percent.

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1974 to 
July 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  various rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas and Winston-Salem, North Carolina.  In 
December 1991, the Board remanded specified issues for the RO 
to develop and adjudicate.  In July 1998, the Board remanded 
all of the issues on appeal except entitlement to service 
connection for depression to afford the veteran a requested 
travel Board hearing.  The RO notified the veteran of the 
travel Board hearing scheduled for August 27, 2003, but the 
veteran failed to report for the hearing. 

The veteran also perfected an appeal on the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD); however, service connection for PTSD was 
granted in a June 2003 rating decision during the appeal, and 
the record does not reflect disagreement with the initial 
rating assigned for PTSD.  The issues of entitlement to 
service connection for bilateral hearing loss, residuals of 
intra-aural injury, and tinnitus, entitlement to increased 
ratings for residuals of a left foot calcaneal fracture 
(status post triple arthrodesis) and residuals of a partial 
compression fracture of L1, and entitlement to a higher 
combined disability rating are addressed below in the REMAND 
section of this decision. 


FINDINGS OF FACT

1.  All evidence necessary to decide the following claims has 
been obtained: entitlement to service connection for 
residuals of a left eye injury and depression; entitlement to 
increased ratings for service-connected pes planus with 
bilateral foot strain and hypertension; entitlement to a TTR 
based upon hospitalization from December 13, 1989 to January 
5, 1990; and entitlement to a TDIU; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided VA medical 
examinations in order to assist in substantiating these 
claims for VA compensation benefits.

2.  In light of the grant of service connection for 
depression, a TTR based upon hospitalization from December 
13, 1989 to January 5, 1990, and a TDIU, there is no 
reasonable possibility that additional assistance would 
further aid in substantiating any of these claims. 

3.  The veteran does not have a current left eye disability 
for VA disability compensation purposes; refractive error of 
the left eye is not a disability for VA disability 
compensation purposes.  

4.  The evidence for and against the claim is in relative 
equipoise on the question of whether the veteran's depression 
is etiologically related by competent medical evidence to his 
service-connected PTSD.

5.  For the period prior to January 10, 2000, the veteran's 
service-connected hypertension was manifested by diastolic 
pressure predominantly 100 or more; for this period, 
hypertension did not manifest disability that more nearly 
approximated diastolic pressure of 110 or more with definite 
symptoms; for the period from January 12, 1998 to January 9, 
2000, the veteran's service-connected hypertension did not 
manifest diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more. 

6.  For the period from January 10, 2000, the evidence is in 
relative equipoise on the question of whether the veteran's 
hypertension has manifested in diastolic pressure 
predominantly 110 or more with definite symptoms; for this 
period, the veteran's hypertension has not manifested 
diastolic pressure predominantly 120 or more. 

7.  The veteran's service-connected bilateral pes planus with 
bilateral foot strain is manifested by not more than moderate 
bilateral pes planus, including pain on manipulation and use 
of the feet; bilateral pes planus is not manifested by severe 
pes planus, objective evidence of marked deformity, pain that 
is accentuated on manipulation and use, indication of 
swelling on use, or characteristic callosities.

8.  The veteran was hospitalized at a VA medical center from 
December 13, 1989 to January 5, 1990 for psychiatric symptoms 
that included depression, poor motivation, and being 
withdrawn. 

9.   The evidence is in relative equipoise on the question of 
whether the veteran's service-connected disabilities preclude 
him from engaging in all types of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for residuals of a 
left eye injury.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2003).

2.  With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for depression, as 
secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2003).

3.  For the period prior to January 10, 2000, the schedular 
criteria for a rating in excess of 10 percent for service-
connected hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 
(2003); 38 C.F.R. § 4.104, Diagnostic Code 7101 (in effect 
prior to January 12, 1998). 

4.  With the resolution of reasonable doubt in the veteran's 
favor, for the period from January 10, 2000, the schedular 
criteria for a 20 percent rating for service-connected 
hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.104, Diagnostic Code 7101 (2003). 

5.  The criteria for a rating in excess of 10 percent for 
service-connected bilateral pes planus with bilateral foot 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-
4.14, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5276 (2003).  

6.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization and 
treatment at a VA Medical Center from December 13, 1989 to 
January 5, 1990, have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.29 (2003).  

7.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a TDIU have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met with regard to the 
issues addressed on the merits in this decision.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish 
entitlement to service connection for residuals of a left eye 
injury and depression; entitlement to increased ratings for 
service-connected hypertension and pes planus with bilateral 
foot strain; entitlement to a TTR based upon hospitalization 
from December 13, 1989 to January 5, 1990; and entitlement to 
a TDIU.  In a November 2001 letter, the RO advised the 
veteran of the evidence needed to substantiate his claims on 
these issues.  In the November 2001 letter, the RO advised 
the veteran that VA would request any information or evidence 
the veteran wanted VA to obtain, and any medical evidence 
from his doctors about which he told VA, and requested the 
veteran to provide information regarding medical treatment; 
the RO sent VA Forms 21-4142 (Authorization and Consent to 
Release Information to VA) for this purpose.  The RO also 
advised the veteran that he could obtain any of the records 
and send them to VA.  The RO requested the veteran to provide 
specific information about dates of treatment, and provided a 
VA Form 21-4138 and a phone number for the veteran to use for 
his answer.  The RO subsequently provided the veteran the 
regulatory provisions of the VCAA.  Thus, with regard to the 
issues addressed on the merits in this decision, the veteran 
has been advised which portion of evidence is to be provided 
by him and which portion VA will attempt to obtain in 
accordance with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested treatment 
records, and requested records from the U.S. Social Security 
Administration (SSA).  The veteran was afforded various VA 
compensation examinations or medical etiology opinions during 
the pendency of this appeal.  

In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claims for service connection for depression, entitlement to 
a TTR based upon hospitalization from December 13, 1989 to 
January 5, 1990, or entitlement to a TDIU.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this veteran's case, there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims for VA compensation benefits.  
See 38 U.S.C.A. 
§ 5103A(a)(1),(2) (West 2002).  Accordingly, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations. 



II.  Service Connection Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Service Connection for Residuals of a Left Eye Injury

The veteran contends that during service he was hit in the 
left eye with a camera lens, the eye and eyelid swelled, and 
later healed.  He contends that he now has blurred vision in 
the left eye that is etiologically related to the in-service 
left eye injury. 

After a review of the evidence of record, the Board finds 
that the weight of the evidence demonstrates that the veteran 
does not have a current left eye disability for VA disability 
compensation purposes.  Service medical records reflect that 
in May 1980 the veteran reported that he had been struck in 
the left eye with a camera lens, and was noted to have 
periorbital edema and purulent discharge, diagnosed as acute 
conjunctivitis.  One week later the veteran complained of a 
dull pressing pain on the left eye when he looked to the 
left, and soreness after blowing.  The laceration was noted 
to be healing well.  In early June 1980, the veteran 
complained of a swollen left eye, that was noted to be 
without evidence of injury, but was diagnosed as an allergic 
reaction.  In the Report of Medical History at the service 
separation examination in April 1985, the veteran checked 
"no" to the question of whether he had ever had or 
currently had eye trouble.  

A November 1989 VA compensation examination revealed no left 
eye abnormality other than refractive error of 20/40; 
however, refractory error of the left eye is not a disability 
for VA disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (refractive error of the eye is not a 
disease or injury for VA disability compensation purposes).  
The record is otherwise negative for evidence of a current 
left eye disability other than refractive error.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a left eye injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 4.9. 

B.  Service Connection for Depression

The veteran originally claimed that his diagnosed depression 
was secondary to his service-connected hypertension.  While 
this claim was decided and developed as a claim for service 
connection for depression as secondary to the veteran's 
service-connected hypertension, rather than as secondary to 
service-connected PTSD, the Board finds that the veteran has 
not been prejudiced by its current decision because the 
veteran was advised of the regulatory provisions and evidence 
needed to substantiate a secondary service connection claim, 
the theory of service connection for depression as secondary 
to PTSD represents only a different theory of entitlement in 
the overarching claim for service connection for depression, 
and the grant of service connection for depression as 
secondary to service-connected PTSD represents a full grant 
of benefits sought on appeal, regardless of the theory under 
which the benefits were originally sought.  For these 
reasons, the Board finds that the veteran has not been 
prejudiced by its current decision on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

After a review of the evidence of record, the Board finds 
that the evidence for and against the claim is in relative 
equipoise on the question of whether the veteran's depression 
is etiologically related by competent medical evidence to his 
service-connected PTSD.  The evidence weighing against the 
veteran's claim for service connection for depression 
includes his contention that depression is secondary to 
hypertension; April 2003 VA (fee basis) and August 2002 
medical opinions that the veteran's depression was not 
secondary to his service-connected hypertension; and an Axis 
I diagnosis of alcohol dependency and cocaine abuse, and an 
Axis II diagnosis of mixed personality traits. 

The evidence weighing in favor of the veteran's claim for 
service connection for depression includes an April 2003 VA 
(fee basis) psychiatric examination reflecting Axis I 
diagnoses that include depressive disorder (not otherwise 
specified), for which the examiner assigned a Global 
Assessment of Functioning scale score (GAF) of 55.  In a May 
2003 addendum to that examination, the examiner wrote that he 
was unable to separate the veteran's "specific PTSD symptoms 
from symptoms due to other condition with my medical 
certainty."  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

With the resolution of reasonable doubt in the veteran's 
favor, the Board finds that the weight of the medical opinion 
evidence demonstrates that the veteran's currently diagnosed 
depression is etiologically related to his service-connected 
PTSD.  See 38 C.F.R. § 3.303(d) (service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service).  For these reasons, service connection is warranted 
for depression, as secondary to service-connected PTSD.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310. 

III.  Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  Where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2.  

A.  Increased Rating for Hypertension

The veteran's hypertension has been rated as 10 percent 
disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  The criteria for rating 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) were revised during the pendency of 
the veteran's claim for increased rating (in excess of 10 
percent) for his service-connected hypertension.  The RO has 
considered both the old and the new schedular criteria for 
rating the veteran's service-connected hypertension; in an 
August 1999 rating decision, the RO specifically considered 
the revised rating criteria (in effect from January 12, 
1998). 

The rating criteria in effect for hypertensive vascular 
disease prior to January 1998 provided that a 10 percent 
rating is warranted for hypertensive vascular disease 
(essential arterial hypertension) when diastolic pressure was 
predominantly 100 or more.  A minimum 10 percent rating was 
also assigned when continuous medication was shown necessary 
for control of hypertension and there was a history of 
diastolic blood pressure readings of predominantly 100 or 
more.  When diastolic pressure is predominantly 110 or more 
with definite symptoms, a 20 percent rating is warranted.  
With diastolic pressure predominantly 120 or more and 
moderately severe symptoms, a 40 percent rating is warranted.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (in effect prior to 
January 12, 1998).

Under the revised criteria, a 10 percent rating is assigned 
where the diastolic pressure is predominantly 100 or more, or 
where the systolic pressure is predominantly 160 or more; or 
minimum rating for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication to control hypertension.  A 20 percent rating is 
assigned where the diastolic pressure is predominantly 110 or 
more, or where the systolic pressure is predominantly 200 or 
more.  A 40 percent rating is assigned where the diastolic 
pressure is predominately 120 or more.  Note 1 to Diagnostic 
Code 7101 provides as follows: Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  The term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  Note 2 provides that 
hypertension due to aortic insufficiency or hyperthyroidism 
is to be rated as part of the condition causing it rather 
than by a separate rating.   See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective January 
12, 1998).  

The veteran contends generally that a higher rating than 10 
percent should be granted for his service-connected 
hypertension. 

The evidence includes VA outpatient treatment records that 
reflect systolic/diastolic blood pressure readings of 130/90 
(November 1985), 110/90 (November 1986), 134/90 (September 
1988), 135/98, 160/80, 146/100 (October 1988), 138/86 
(November 1988), 150/100 (May 1992), 148/100, 146/98, 112/73 
(July 1993), 175/10?, 126/102 (July 1993), 163/91, 137/84 
(October 1993), and 146/104 (November 1993).  A November 1989 
summary of VA hospitalization reflects a systolic/diastolic 
blood pressure reading of 156/112.  A report of a November 
1989 VA examination reflects systolic/diastolic blood 
pressure reading of 150/95 sitting.  A report of a December 
1990 VA examination reflects systolic/diastolic blood 
pressure reading of 140/100 sitting.  A VA summary of 
hospitalization dated in July 1991 reflects a blood pressure 
reading of 150/100.  A VA summary of hospitalization from 
October to November 1991 reflects a blood pressure reading of 
116/70.  A report of an October 1992 VA examination reflects 
systolic/diastolic blood pressure readings of 178/128 
sitting, 160/128 lying, and 156/128 standing; however, the 
examiner noted that the veteran had omitted his medication 
for the previous three days.  A July 1993 summary of VA 
hospitalization reflects a systolic/diastolic blood pressure 
reading of greater than 150/100, which was brought under 
control with increased medication.  A VA summary of 
hospitalization from October to November 1993 reflects a 
blood pressure reading of 120/86.  A VA summary of 
hospitalization in May 1994 reflects a blood pressure reading 
of 170/120; however, the examiner noted that this was because 
the veteran had run out of blood pressure medication.  A VA 
summary of hospitalization in September 1994 reflects a blood 
pressure reading of 116/88.  A report of an October 1995 VA 
examination reflects systolic/diastolic blood pressure 
readings of 140/90 sitting, 138/98 lying, and 140/90 
standing.  A VA summary of hospitalization in August 1996 
reflects blood pressure readings of 180/100 upon admission 
and 140/86 at discharge.  A VA summary of hospitalization 
from December 1996 to January 1997 reflects blood pressure 
readings of 110/70 sitting and standing, 130/106, and 
130/100.  Blood pressure readings recorded during VA 
hospitalization in February 1999 include 88/64, 94/70, 94/72, 
114/74, 160/90, 160/98, 160/110, 106/104, 164/100, 170/100, 
170/110, 170/112, 180/100,  180/106, 180/110, 183/109, 
190/110, 176/118, 184/118, 168/125, 180/112, 214/120.  The 
treating physician in February 1999 indicated that the 
average systolic ranges were from 140 to 160, and that higher 
recordings with automated blood pressure machines were less 
reliable.  VA outpatient treatment records reflect 
systolic/diastolic blood pressure readings of 160/120 and 
150/104 (August 1998), 192/113 and 159/99 (May 1999), 
160/108, 166/102, 171/104, 184/110, 170/110 (June 2000), 
147/109, 155/101, 145/100 (July 2000).  A report of a January 
10, 2000 VA examination reflects systolic/diastolic blood 
pressure reading of right arm 174/120 sitting, 170/120 
standing, 168/114 lying, and left arm 176/114 sitting, 
166/110 standing, and 172/116 lying. 

After a review of the evidence of record, the Board finds 
that, for the period prior to January 10, 2000, a 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent for service-connected 
hypertension, under both the old rating criteria (for the 
period of claim through January 9, 2000) and under the new 
rating criteria (for the period from January 12, 1998 through 
January 9, 2000).  For the period prior to January 10, 2000, 
the veteran's service-connected hypertension was manifested 
by diastolic pressure predominantly 100 or more, and the need 
for continuous medication to control hypertension, as 
contemplated by a 10 percent rating under Diagnostic Code 
7101 (in effect prior to January 12, 1998).  For the period 
prior to January 10, 2000, the veteran's hypertension did not 
manifest diastolic pressure predominantly 110 or more.  The 
elevated diastolic readings in October 1992 and May 1994 were 
because the veteran had not taken, or had run out of, blood 
pressure medication, so do not accurately reflect the 
predominant readings for the veteran's hypertension, which is 
controlled by medication.  While the veteran had elevated 
blood pressure readings during hospitalization in February 
1999 that included diastolic readings of over 110, the record 
reflects more diastolic readings during this period less than 
110, and many diastolic readings of even 100 or less.  

For the period from January 12, 1998 through January 9, 2000, 
the veteran's hypertension did not manifest diastolic 
pressure "predominantly" 110 or more, as contemplated by a 
20 percent rating under Diagnostic Code 7101 under both the 
old and new rating criteria; or systolic pressure 
predominantly 200 or more, as contemplated by a 20 percent 
rating under Diagnostic Code 7101 in effect from January 12, 
1998.  Of over 40 systolic blood pressure readings during 
this period, only one was 200 or over.  For these reasons, 
the Board finds that, for the period prior to January 10, 
2000, the schedular criteria for a rating in excess of 10 
percent for service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 
(2003); 38 C.F.R. § 4.104, Diagnostic Code 7101 (in effect 
prior to January 12, 1998);  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (in effect from January 12, 1998). 

For the period from January 10, 2000, however, the Board 
finds that the evidence is in relative equipoise on the 
question of whether the veteran's hypertension manifested in 
diastolic pressure predominantly 110 or more, as contemplated 
by a 20 percent rating under the version of Diagnostic Code 
7101 in effect from January 12, 1998.  The evidence weighing 
in favor of the veteran's claim includes the January 10, 2000 
VA examination diastolic blood pressure readings that were 
all over 110.  The evidence weighing against the veteran's 
claim includes subsequent blood pressure readings in June and 
July 2000 that reflect only two of eight diastolic readings 
of 110, and six of eight diastolic readings less than 110.  
Based on this evidence, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that, for the 
period from January 10, 2000, the schedular criteria for a 20 
percent rating for service-connected hypertension have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 
(2003).

A rating in excess of 20 percent for hypertension is not 
warranted for the period from January 10, 2000, as the 
evidence does not demonstrate hypertension that more nearly 
approximates diastolic pressure predominantly 120 or more for 
this period, as contemplated by both the old and new 
criteria.  As the rating criteria under Diagnostic Code 7101 
in effect prior to January 12, 1998 also requires evidence of 
moderately severe symptoms for a 40 percent rating, in 
addition to evidence of diastolic pressure predominantly 120 
or more, the Board finds that the version of Diagnostic Code 
7101 in effect prior to January 12, 1998 is less favorable to 
the veteran, and would not result in a higher rating than 20 
percent for the period from January 10, 2000.  For these 
reasons, the Board finds that, for the period from January 
10, 2000, the schedular criteria for a 20 percent rating, but 
no higher, for service-connected hypertension have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 
(2003). 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to an increased rating for hypertension, 
and has resolved reasonable doubt in the veteran's favor to 
find that an increased rating to 20 percent is warranted for 
the period from January 10, 2000.  For the period prior to 
January 10, 2000, however, as the preponderance of the 
evidence is against the veteran's claim for increased rating 
in excess of 10 percent for hypertension, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.



B.  Increased Rating for Pes Planus with Bilateral Foot 
Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate pes planus manifested by weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achilles, and unilateral or bilateral pain on manipulation 
and use of the feet.  For severe pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 20 percent 
rating is warranted if the disability is unilateral, and a 30 
percent rating is warranted if the disability is bilateral.  
38 C.F.R. § 4.71a. 

The veteran's service-connected pes planus with bilateral 
foot strain has been rated as 10 percent disabling since 1988 
under Diagnostic Code 5276.  The veteran claims an increased 
rating is warranted.  He reported that he had bilateral foot 
aching and numbness.  

After a review of the evidence, the Board finds that the 
veteran's service-connected bilateral pes planus with 
bilateral foot strain is manifested by not more than moderate 
pes planus.  The evidence reflects that at a VA compensation 
examination in December 1990 the veteran reported that he had 
numbness and aching in both feet.  A VA compensation 
examination in September 1992 revealed left pes planus.  A 
report of VA hospitalization from December 1996 to January 
1997 reflects limited range of motion of both feet, which is 
not attributed to a specific disability; the history noted 
bilateral foot pain since a fall in service, but also noted 
the separate service-connected left foot fracture and a post-
service right foot sprain.  A VA (fee basis) compensation 
examination in January 2000 revealed bilateral pes planus 
deformity.  Range of motion of the left foot was indicated to 
be normal (20 degrees in dorsiflexion and 45 degrees in 
plantar flexion).  See 38 C.F.R. § 4.71, Plate II (2003).  

The Board finds that these symptoms represent not more than a 
moderate bilateral pes planus under Diagnostic Code 5276.  
The Board finds that the veteran's symptoms of bilateral foot 
pain are contemplated by the currently assigned 10 percent 
rating under Diagnostic Code 5276 for moderate pes planus, 
which specifically contemplates pain on manipulation and use 
of the feet.  38 C.F.R. § 4.71a.  Because pain is included in 
the criteria rated under Diagnostic Code 5276, 38 C.F.R. 
§§ 4.40 and 4.45 do not provide a basis for a higher rating.  
The Board finds that a preponderance of the evidence is 
against a finding that the veteran's service-connected 
bilateral pes planus more nearly approximates the criteria 
for a 20 or 30 percent rating under Diagnostic Code 5276.  
The weight of the evidence demonstrates that the veteran's 
bilateral pes planus does not manifest disability that more 
nearly approximates severe pes planus.  In this case, there 
is no evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, or characteristic callosities.  For these 
reasons, the Board finds that the criteria for a rating in 
excess of 10 percent for service-connected bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.71, 4.71a, 
Diagnostic Code 5276.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to increased rating for pes planus with 
bilateral foot strain; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected hypertension or pes planus with bilateral 
foot strain has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards for rating such cardiovascular or orthopedic 
disabilities for any period during the pendency of the claim.  
The record reflects only one period of hospitalization for 
hypertension in March 1999.  The regular schedular standards 
provide ratings based on systolic and diastolic blood 
pressure readings and based on the need for medication to 
control hypertension.  Regarding pes planus, the record 
reflects no hospitalization for this disability, and minimal 
treatment.  The schedular rating criteria contemplates the 
veteran's symptoms and findings, including pes planus and 
bilateral pain on manipulation and use of the feet.  Under 
these circumstances, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

IV.  Temporary Total Rating for Hospitalization

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  Notwithstanding that a 
hospital admission was for disability not connected with 
service, if during such hospitalization hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29.

The veteran was hospitalized at a VA Medical Center from 
December 13, 1989 to January 5, 1990.  While the veteran was 
noted upon admission to be intoxicated, and detoxification 
was carried out, the psychiatric symptoms noted included 
depression, poor motivation, and being withdrawn, and the 
Axis I diagnosis was indicated to be dysthymic disorder.  The 
Board notes that subsequently during the appeal of this issue 
service connection was established for PTSD, and in this 
Board decision, service connection has been established for 
his depression, as secondary to service-connected PTSD.  As 
the evidence shows treatment for both service-connected 
symptomatology (depression) and non-service-connected 
symptomatology (intoxication), the Board finds that the 
evidence for and against the claim is in relative equipoise 
on the question of whether the veteran's service-connected 
disability required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  With the resolution of 
reasonable doubt in the veteran's favor, the criteria for a 
temporary total rating under the provisions of 38 C.F.R. § 
4.29, based on hospitalization and treatment at a VA Medical 
Center from December 13, 1989 to January 5, 1990, have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.29. 

V.  TDIU

The veteran contends that he is entitled to a TDIU due to his 
service-connected disabilities.  

The record reflects that the veteran is currently service 
connected for the following disabilities: PTSD, rated as 50 
percent disabling; residuals of a partial compression 
fracture of L1, rated as 20 percent disabling; residuals of 
left foot calcaneal fracture (status post triple 
arthrodesis), rated as 20 percent disabling; hypertension, 
rated as 10 percent disabling prior to January 10, 2000, and 
20 percent disabling from January 10, 2000; and pes planus 
with bilateral foot strain, rated as 10 percent disabling. 

Total ratings for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16.  The term unemployability, as used 
in VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether the veteran is entitled to a TDIU, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See Van Hoose, 4 Vet. 
App. 361.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the central inquiry in 
determining whether a veteran is entitled to a TDIU is 
whether service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  The veteran has non-service-
connected disabilities of defective bilateral hearing (or 
hearing loss), and multiple diagnoses of substance abuse.  
The test of individual unemployability is whether the 
veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; see Hatlestad, 5 Vet. App. 524. 

The issue is whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment.  The Board finds that the 
veteran meets the 38 C.F.R. § 4.16(a) criteria of two or more 
service-connected disabilities with at least one disability 
rated at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  

After a review of the evidence, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran's service-connected disabilities preclude him 
from engaging in all types of substantially gainful 
employment consistent with his education and occupational 
background.  The medical opinion evidence of record reflects 
that the veteran is precluded from working due primarily to 
his service-connected psychiatric disabilities of PTSD with 
depression, and orthopedic disabilities of the low back and 
painful left foot.  The veteran's service- connected 
disability of PTSD manifests depression, tendency to isolate, 
and total impairment of social interactions.  

The record reflects that the veteran has been in receipt of 
disability from SSA since January 30, 1989 based on his 
service-connected residuals of left foot calcaneal fracture, 
hypertension, low back disability, and non-service-connected 
degenerative joint disease of the cervical spine.  An August 
1996 VA hospital discharge summary reflects that a history 
that the veteran could not work full-time employment due to 
his low back disability.  A February 2000 VA treatment entry 
reflects the examiner's opinion that it was difficult to 
determine the impact of the veteran's psychiatric symptoms on 
his occupational functioning because the veteran had been 
disabled since 1991.  The examiner opined that the veteran's 
psychiatric symptoms, or PTSD symptoms, caused the veteran 
total social impairment.  An August 2000 VA examination 
report reflects major impairment of social interactions, with 
few friends, and conflicts with peers and co-workers.  A May 
2003 addendum to an April 2003 VA examination report reflects 
the physician's opinion that he could not with any medical 
certainty separate the veteran's PTSD symptoms from symptoms 
due to any other psychiatric disorder.  

In this case, even though the medical opinion evidence shows 
significant non- service-connected disabilities, the evidence 
does not clearly attribute the veteran's unemployability to 
the non-service-connected disabilities.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  As the evidence is in relative 
equipoise on the question of whether the veteran's service-
connected disabilities preclude him from engaging in all 
types of substantially gainful employment consistent with his 
education and occupational background, the Board finds that, 
with the resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a TDIU have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16.  


ORDER

Service connection for residuals of a left eye injury is 
denied.

Service connection for depression, as secondary to service-
connected PTSD, is granted. 

For the period prior to January 10, 2000, a disability rating 
in excess of 10 percent for service-connected hypertension is 
denied. 

For the period from January 10, 2000, a 20 percent disability 
rating for service-connected hypertension is granted, subject 
to the criteria governing the payment of monetary awards.  

A disability rating in excess of 10 percent for service-
connected pes planus with bilateral foot strain is denied. 

A temporary total disability rating based upon 
hospitalization from December 13, 1989 to January 5, 1990 is 
granted, subject to the criteria governing the payment of 
monetary awards.  

A TDIU is granted, subject to the criteria governing the 
payment of monetary awards.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.   

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  The RO's November 2001 letter to the 
veteran specifically advised him of what evidence was needed 
to substantiate his claims on appeal, advising him what 
evidence he should obtain and what evidence VA would obtain; 
however, this letter did not include the issues of 
entitlement to service connection for residuals of intra-
aural injury or entitlement to an increased rating for 
service-connected left foot calcaneal fracture (status post 
triple arthrodesis). 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Because this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that, notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, although the record does not reflect 
that he has done so. 

The record does not reflect that the veteran was afforded a 
VA audiological examination or ear disease examination to 
determine whether he has current disabilities of bilateral 
hearing loss (or hearing loss "disability"), left ear 
intra-aural injury residuals, or tinnitus.  As the basis of 
the denial of the veteran's claim for service connection for 
bilateral hearing loss was that he did not have a current 
hearing loss "disability" as contemplated by 38 C.F.R. 
§ 3.385 (2003), a remand is necessary to afford the veteran 
an audiological examination to determine the current level of 
his claimed bilateral hearing loss, as well as a medical 
opinion as to whether any current hearing loss or hearing 
loss disability found is related to service.  As the veteran 
has contended that he has a left ear disability that is 
etiologically related to an ear injury or disease in service, 
the VCAA now requires that VA afford the veteran a VA 
examination and medical etiology opinion regarding any 
relationship of claimed current disability to service.  

With regard to the claim for service connection for tinnitus, 
the veteran contends that during service he was struck on the 
right side of his head with a baseball bat, and is now having 
pain and ringing in the right ear.  Service medical records 
are negative for evidence of an injury to the head or 
acoustic trauma.  In the Report of Medical History at the 
service separation examination in April 1985, the veteran 
checked "no" to the question of whether he had ever had or 
currently had ear trouble.  The record does not reflect an 
examination report that addresses whether the veteran 
currently has tinnitus and whether any currently diagnosed 
tinnitus is etiologically related to any injury or disease 
during the veteran's service.

The veteran's service-connected residuals of a partial 
compression fracture of L1 has been rated as 20 percent 
disabling under Diagnostic Code 5285.  The Board notes that 
VA has amended its Schedule for Rating Disabilities, 
38 C.F.R. Part 4, by revising the regulatory criteria for 
rating disabilities of the spine, which affects ratings for 
vertebral fracture or dislocation.  The revised rating 
criteria became effective September 26, 2003.  68 Fed. Reg. 
51,434-51,458 (Aug. 27, 2003).  The revised rating criteria 
include a revision of 38 C.F.R. § 4.71a to include Plate V, 
Range of Motion of Cervical Spine and Thoracolumbar Spine, 
which reflects normal ranges of motion of the cervical spine 
and thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).  In light of these changes, which became effective 
during the pendency of the claim before the Board, the RO 
will have the opportunity to consider rating the veteran's 
service-connected residuals of a partial compression fracture 
of L1 under the revised regulatory criteria for rating 
disabilities of the spine.  A more recent VA examination of 
the veteran's lumbar spine is warranted to address the new 
rating criteria. 

The Board notes that the veteran has repeatedly failed to 
appear for multiple examinations during the pendency of this 
claim.  The veteran is advised that, if he fails to appear 
for a scheduled VA examination, in accordance with 38 C.F.R. 
§ 3.655 (2003), for an original service connection claim, the 
Board will adjudicate the veteran's appeal on the basis of 
the evidence of record; for a claim for increased rating, 
"the claim shall be denied."  As the record does not 
include evidence of a current hearing loss "disability" as 
defined at 38 C.F.R. § 3.385, tinnitus, or a left ear 
disability, if the veteran fails to appear for a scheduled VA 
compensation examination, a rating on the evidence of record 
could result in denial of the veteran's claims for service 
connection for bilateral hearing loss, tinnitus, and 
residuals of intra-aural injury.  

Regarding the veteran's claim of entitlement to a combined 
disability rating, most recently characterized as entitlement 
to a combined disability rating in excess of 50 percent, this 
issue is inextricably intertwined with the remanded issues on 
appeal.  The Board also notes that, in light of the grant of 
benefits by this Board decision, subsequent rating 
assignments and effective dates of those rating assignments 
have the "very real potential" of having "a meaningful 
impact upon the question of" the appropriate combined 
disability rating for the service-connected disabilities to 
be assigned for any given period of time.   Hoyer v. 
Derwinski, 1 Vet. App. 208, 210 (1991).  

Accordingly, this case is REMANDED for the following: 

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those specified below, 
are fully complied with and satisfied.  See also 38 
C.F.R.        § 3.159 (2002).  The RO should also 
notify the veteran of what evidence is required to 
substantiate his claims for service connection for 
bilateral hearing loss, tinnitus, and residuals of 
intra-aural injury, and entitlement to increased 
ratings for service-connected residuals of left 
foot calcaneal fracture (status post triple 
arthrodesis) and residuals of a partial compression 
fracture of L1, and entitlement to a higher 
combined disability rating, what evidence, if any, 
the veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with the 
holdings of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

2.  The veteran should be afforded VA audiological 
and ear disease examination(s) to determine whether 
the veteran has current bilateral hearing loss 
"disability" (or "disability due to impaired 
hearing") as defined by 38 C.F.R. § 3.385, 
tinnitus, and any other left ear disability, and 
whether any current hearing loss (or hearing loss 
disability), tinnitus, or other left ear disability 
is related to any claimed acoustic trauma, ear 
disease or head injury in active duty service.  The 
claims file should be made available to the 
examiner(s) for review of relevant documents, and 
the examiner should indicate in writing that he or 
she has done so.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
the examiner(s) should be conducted.  The examiner 
should enter current diagnoses for the symptoms and 
findings.  The examiner is requested to give the 
following opinions:
A.	If the veteran has current hearing loss (or 
hearing loss disability as defined by 38 C.F.R. 
§ 3.385), is it at least as likely as not that 
any current hearing loss or hearing loss 
disability is etiologically related to the 
veteran's reported in-service exposure to 
acoustic trauma or otherwise to disease or 
injury during the veteran's active service from 
1974 to 1985? 
B.	If the veteran currently has tinnitus, is it at 
least as likely as not that any currently 
diagnosed tinnitus is etiologically related to 
the veteran's reported in-service exposure to 
acoustic trauma or otherwise to disease or 
injury during the veteran's active service from 
1974 to 1985?
C.	If the veteran currently has a left ear 
disability (other than hearing loss or 
tinnitus), is it at least as likely as not that 
any current left ear disability is etiologically 
related to the veteran's reported left ear 
intra-aural injury during active service from 
1974 to 1985? 

The complete rationale for each opinion expressed 
should be set forth, and must specifically include 
a diagnosis, or absence of a diagnosis.

3.  The RO should schedule the veteran for a VA spine or 
orthopedic examination to determine the nature and 
current level of disability attributable to his service-
connected residuals of a partial compression fracture of 
L1.  The RO should send the claims folder to the VA 
examiner for review of relevant documents.  The examiner 
is requested to review the relevant documents in the 
claims file and to indicate in writing that he or she 
has done so.  Any evaluations, studies, or tests deemed 
necessary should be conducted.  All pertinent clinical 
findings should be reported.  
After examination and review of the record, the examiner 
should identify all symptoms and findings which are 
attributable to the service-connected residuals of a 
partial compression fracture of L1.  Any objective 
evidence of pain, or functional loss of the motion of 
the lumbar spine due to pain, weakened movement, 
subluxation or lateral instability, excess fatigability, 
and/or incoordination should be described.  The 
veteran's range of low back motion to include objective 
pain on motion should also be reported.  
4.  The RO should again review the record, 
readjudicate the issues of entitlement to service 
connection for bilateral hearing loss, tinnitus, 
and residuals of intra-aural injury, entitlement to 
increased ratings for service-connected residuals 
of left foot calcaneal fracture (status post triple 
arthrodesis) and residuals of a partial compression 
fracture of L1, and entitlement to a higher 
combined disability rating.  With regard to the 
claim for increased rating for service-connected 
residuals of a partial compression fracture of L1, 
the RO should consider the amendments to VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
effective September 26, 2003.  68 Fed. Reg. 51,434-
51,458 (Aug. 27, 2003).  The RO should consider any 
additional evidence added to the record since the 
statement of the case or last supplemental 
statement of the case on these issues.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case and 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



